Citation Nr: 0530350	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for traumatic arthritis 
of the lumbar, thoracic, and cervical spines.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for weak ankles, and 
right foot disability with residuals of right lateral 
malleolus fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to 
June 1964.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2001 rating 
decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
aforementioned disabilities and found no new and material 
evidence to reopen the claim for service connection for weak 
ankles, and right foot disability with residuals of right 
lateral malleolus fracture. 

In September 2005, the veteran testified at a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is of record in the claims folder.  

During the veteran's September 2005 videoconference hearing, 
the issue of entitlement to service connection for tinnitus 
was raised.  That issue is not inextricably intertwined with 
the issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence that 
service connection is warranted for bilateral hearing loss, 
and traumatic arthritis of the lumbar, thoracic, and cervical 
spines, based upon service incurrence.  The veteran maintains 
that his hearing loss is the result of firing a rifle on the 
rifle range during basic training and his subsequent two year 
service on a guided missile cruiser where they fired weapons 
on a daily basis.  He claims he did not wear ear protection.  
He also claimed that he injured his back from jumping from 
helicopters with rifles and marching with full packs.  
Finally, he claims that he has presented sufficient evidence 
to reopen his claim for his weak ankles, and right foot 
disability with residuals of right lateral malleolus 
fracture.  

A review of the record reveals that the veteran claims to 
have undergone a stapedectomy for his hearing loss in 
April 2001 at the VA Medical Center (VAMC), Gainsville, 
Florida.  The record also reflects that he had back surgery 
at that institution in 1997.  The veteran also indicates that 
he underwent a VA orthopedic examination in 2003 at the VAMC 
Daytona, Florida.  Those records of surgery are not 
associated with the claims folder.  

Finally, the record reflects that the veteran is in receipt 
of social security disability benefits as a result of his 
disabilities.  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran may be 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration in connection 
with his claim for disability benefits 
and associate these with the claims file 
if not duplicative of evidence already of 
record.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.  

2.  The RO should request VA inpatient 
treatment records located at the VAMC 
Gainsville, Florida, of the veteran's 
back surgery in 1997 and April 2001 
stapedectomy for bilateral hearing loss.  
Additionally, any VA orthopedic 
examination of the veteran's back and 
ankles performed in 2003 at the VAMC 
Daytona, Florida should also be obtained 
and associated with the claim folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


